DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matteo Pedini on 8/17/2022.

The application has been amended as follows: 

In the Claims:
	Claim 1, Line 20: “… weight being lower than the depreciation threshold.” --- has been changed to--- “weight being lower than the deprecation threshold.”

	Claim 7, Lines 2-3: “… comprising generating an updated user interface based on the knowledge database without the third entity.” --- has been changed to--- “comprising generating an updated user interface based on the knowledge databased without the another entity.”

	Claim 8, Line 24: “… to the updated weight being lower than the depreciation threshold.” --- has been changed to--- “to the updated weight being lower than the deprecation threshold.”
	Claim 14, Lines 2: “… updated user interface based on the knowledge database without the third entity.” --- has been changed to--- “updated user interface based on the knowledge databased without the another entity.”

	Claim 15, Line 22: “… weight being lower than the depreciation threshold.” --- has been changed to--- “weight being lower than the deprecation threshold.”

Allowable Subject Matter
Claims 1-5, 7-12 and 14-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner has conducted a search of the available Patent and Non-Patent Literature and was unable to find any prior art which teaches the claimed ability to identify the updated the weight of another entity among the plurality of entities different from the first entity in response to the weight update that is performed for a plurality of entities including the first entity, such as to propagate the weight update to the another entity when the weight update corresponding to the plurality of entities including the first entity is performed, and further making a comparison of the updated weight that corresponds to the another entity to a deprecation threshold and removing the another entity from the knowledge database in response to the updated weight being lower than the deprecation threshold, in combination with all the other claimed features as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467